DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the 112a written description and enablement rejections related to the geometry of the chamber, applicant’s deletion of this limitation has obviated/overcome these rejections.
Regarding the 112a written description rejection related to “automatically”, applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that Pars 0038 and 0028-30 (of the PGPub) provide sufficient written description support for the limitation “a controller configured to receive information from said one or more sensors regarding an underperforming light source within said array and, in response to said information, configured to automatically continue delivery of said light and to adjust one or more of…”.  The examiner respectfully disagrees.  First and foremost, Par 0038 generally discusses automated control of the fluid flow and seeming has nothing to do with the claimed limitation of automatically continuing delivery of said light in response to information regarding an underperforming light source.  Regarding Pars 0028-30, applicant argues that these paragraphs teach “The sensor sends a signal to a controller and based on the signal, without any user intervention, the controller will adjust the treatment in order to reach the intended light dose.”  However, it is emphasized that “without any user intervention” is not recited anywhere in the cited paragraphs.  Applicant is reminded that “the mere absence of a positive recitation is not basis for an exclusion”.  Specifically, just because the specification doesn’t mention user intervention, does not mean the controller necessarily continues delivery without user intervention.   The intent behind applicant’s previous amendment of “automated” was to preclude prior art that taught user intervention.  However, there is nothing in applicant’s specification (other than merely the absence of discussion related to user intervention) to indicate that continuing light delivery is automated. Therefore, the examiner maintains the rejection.
Regarding the 112b indefiniteness rejection, applicant’s deletion of the limitation in question has obviated this rejection.  However, applicant’s newly added limitations create new indefiniteness issues; see below. 
Regarding the 102 rejection, applicant's arguments have been fully considered but they are not persuasive.  First and foremost, it is emphasized that the claimed “one or more sensors” only requires a single/one sensor, e.g. a main sensor, and therefore more than one sensor is not required.  Applicant’s amendments related to the “another sensor” is optional and not required; therefore applicant’s arguments related to the “another sensor” are moot.   
Second, even if “another sensor” (other than the main sensor) is required by the claims (which the examiner does not concede), the examiner takes the position that Waldo continues to read on the amendments, as currently written.  For one, the amendments do not preclude a light sensor being associated/coupled to more than one light source.  Specifically, applicant argues that “Waldo discloses light sensors that are associated with at least two lamps” (seemingly referring to light sensors 404; Par 0122) and is it therefore applicant’s position that Waldo fails to teach “another of the one or more sensors is/are light sensors coupled to an individual light source”.  The examiner disagrees and reminds applicant that the transitional phrase used is comprising, which is open-ended and can include additional, unrecited elements.  The examiner takes the position that if a light sensor is associated with/coupled to two individual light sources, then by definition/inherently it is coupled to one/an individual light source.  The current claim limitation does not preclude additional light sources from being coupled to the sensor.  Also, it is worth pointing out that while the example disclosed in Par 0122 is a light sensor associated with two light sources, the claims explicitly recite “each of said plurality of light sensors disposed adjacently to at least one of said plurality of lamps to sense the amount of light emitted by one or more of said lamps” which seemingly anticipates the configuration of one light sensor for one light source.  
Furthermore, Waldo teaches “a plurality of sensors 469 spaced across the top and/or bottom surface(s) to receive light from different points on one or more lamps”.  This seemingly teaches or suggests at least one sensor per lamp, as claimed.  Therefore, even if the limitation “another of the one or more sensors is/are light sensors coupled to an individual light source” were required (which it’s not), the examiner contends that either sensors 404 or 469 read on the claimed “another sensor”.
Based on applicant’s arguments and specification, it seems as if applicant is attempting to claim the concept of at least two light sensors, one main sensor and at least one additional sensor, with each of the at least one additional sensor being coupled to only a single light source, i.e. a 1:1 ratio of light sensor to light source for the additional sensors.  However, this concept is not reflected in the current claim language. 
In conclusion, applicant’s arguments are not commensurate in scope with the claimed invention.  Therefore, the examiner is substantially maintaining the 102 to Waldo, with updated claim mapping to reflect applicant’s amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	[Claim 12] The limitation “a controller configured to receive information from said one or more sensors regarding the underperforming light source within said array and, in response to said information, configured to automatically continue delivery of said light” fails the written description requirement.  Applicant’s specification never once describes a controller that automatically continues delivery of said light. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 12] The limitation “one or more sensors arranged to measure the light dose being delivered, wherein one of the one or more sensors is a main sensor and another of the one or more sensors is/are light sensors coupled to an individual light source” is indefinite for the following reasons.  First, only one sensor is required, so it’s unclear if/how the recitation of “another of the one or more sensors” serves to further limit the device.  For examination purposes, the “another” sensor is optional/not required (MPEP 2111.04).  
Furthermore, the limitation “another of the one or more sensors is/are light sensors coupled to an individual light source” itself is indefinite.  Specifically, it’s unclear if “another” refers to a single light sensor or multiple other light sensors.  For example, “another” seemingly refers to a single sensor, while “is/are” seems to imply that it could be either a single sensor or plurality of sensors, and “light sensors” seemingly refers to multiple.  Therefore, it’s unclear what the scope of this limitation is, specifically if it’s a single sensor, multiple sensors or both (as all three options are seemingly implied).  Based on this confusion, it’s unclear how many sensors are coupled to an individual light source.  For example, if “another” refers to multiple sensors, does that mean that multiple sensors are coupled to a single light source?  Therefore, the scope of the claim is unclear and indefinite.  For examination purposes, as long as one sensor is associated with at least one light source, the limitation is met. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0165398 to Waldo et al.
[Claim 12] Waldo discloses a device (light box 10, Figs. 1-5) for treating a biological fluid with light (abstract) comprising: 
a) a base unit (bottom, front, rear and side panels 16-18 define a base unit) and a lid (top panel 14) defining an irradiation chamber for receiving a biological fluid (Par 0075); 
b) at least one array of multiple light sources (“array of multiple lamps” 100, Fig. 6) configured to deliver a light dose to a biological fluid within said irradiation chamber (Par 0093); 
c) one or more sensors (469 and/or light intensity sensors 404) arranged to measure the light dose being delivered (Pars 0107 and 0128) wherein one of the one or more sensors is a main sensor (any of sensors 404 or 469 can be considered a main sensor) and another of the one or more sensors is/are light sensors coupled to an individual light source (any of the sensors 404 or 469 can be considered another sensor; “each of said plurality of light sensors disposed adjacently to at least one of said plurality of lamps to sense the amount of light emitted by one or more of said lamps” Claims 1, 8, 23 and 30; see 112, 2nd above and response to arguments for further details); 
d) a controller (CPU 603) configured to receive information from said one or more sensors (Pars 0136 and 0179) regarding the underperforming light source within said array and, in response to said information, configured to automatically continue delivery of said light and to adjust one or more of: 
i. the duration of a light treatment (Pars 0126 and Par 0177 describe how the device uses the measured light dose to constantly update/determine/adjust the required treatment duration, which will inherently account for any underperforming light sources, i.e. lower/lessened intensity.  This is interpreted as automatically continuing delivery of the light, as the treatment light is never stopped, instead the treatment time is adjusted); 
ii. the intensity of the light emitted by the light sources and 
iii. the contribution of each light source within said at least one array (“each of the lamp arrays within light chambers 101 and 103 may be independently monitored and controlled from control module” Par 0091).
[Claim 13] Waldo discloses “Light sensors 404 are positioned on upper and lower light sensor PCBs 643 and 644, respectively, between pairs of lamps 100 such that each sensor monitors the illumination level of two adjacent lamps. In this respect, each light sensor is preferably located midway between a pair of monitored lamps 100.” (Par 0122).  Therefore, Waldo teaches a sensor associated with each of said light sources.  It is emphasized that the claims do not require a distinct/different/single sensor for each light source, merely that each light source has a sensor associated with it, which Waldo clearly teaches. 
[Claim 14] Waldo discloses a user interface (39 or 39a, Figs 1 and 32; Pars 0072, 0118, 0166 and 0171); this is interpreted as an input for entering a predetermined effective light dose to be delivered (“operator prescribes the light dosage”).
[Claim 15] Fig. 6 of Waldo shows an array of light sources (3 lamps, element 100) on one side of the chamber (101) and an array of light sources (3 lamps, element 100) on the other side of the chamber (103); see also Par 0091. 
[Claim 16] Waldo discloses determining the actual light dose (current energy dose) and compares it to a predetermined effective light dose (predetermined or target energy dose); see Par 0177; Fig. 21A.  
[Claim 17] Radiometer (460) is considered a main sensor for determining the total output of the multiple light sources (Pars 0128, 0130, 0134-135). 
[Claims 18-19] Waldo teaches “the signals from each sensor 404 are combined by a multiplexer into a multiplexed frequency signal” to determine the current energy dose and then compares this current energy dose to the predetermined target dose in order to adjust the duration of the light treatment; See Par 0177. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792